     Case: 5:19-cr-00010-JMH-MAS Doc #: 81 Filed: 03/05/19 Page: 1 of 1 - Page ID#: 270



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON
                                      Electronically Filed

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                                        CASE NO: 5:19-CR-10-S-JMH-MAS

ANDREW GILBERT YBARRA II                                                            DEFENDANT


         Comes now J. CLARK BAIRD, and hereby serves notice of his Entry of Appearance as Counsel

for the Defendant, ANDREW GILBERT YBARRA II, in the above proceeding. All correspondence,

legal notices, copies of pleadings, and all documents relating to this case should be sent to:

                                      J. CLARK BAIRD
                                      969 Barret Ave.
                                      Louisville, KY 40204
                                      PHONE: (502) 583-3388
                                      FAX: (502) 583-3366
                                      EMAIL: clark@jclarkbaird.com

                                                      Respectfully submitted,

                                                      /s/ J. Clark Baird
                                                      J. CLARK BAIRD
                                                      Counsel for Defendant
                                                      969 Barret Ave.
                                                      Louisville, KY 40204
                                                      Phone: (502) 583-3388
                                                       Fax: (502) 583-3366
                                                      E-mail: clark@jclarkbaird.com

                                      CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send a notice of electronic filing to Assistant United States
Attorneys Kathryn Anderson and Kenneth Taylor and all other attorneys associated with this case.
                                                      /s/ J. Clark Baird
                                                      J. CLARK BAIRD
                                                      Counsel for Defendant
